Citation Nr: 1606426	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  05-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to March 1970, including service in the Republic of Vietnam from September 1967 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has bilateral hearing loss due to an event or incident of his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, because the issue on appeal is being granted in full, no further notice or development under the VCAA is needed.

The Veteran seeks service connection for bilateral hearing loss due to exposure to acoustic trauma in service.  His military occupational specialty in the Army was construction equipment repairman.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In the case of organic diseases of the nervous system, including sensorineural hearing loss, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Here, concerning in-service disability, the Veteran was provided with an examination in May 1966 upon his entry into service.  Upon objective audiometric evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
+5
 -10
-10
-5
-5
LEFT
+5
 +5
-10
0
15

Such findings are presumed to have been reported in American Standard Association (ASA) units.  At that time, the Veteran's ears and auditory acuity were deemed to be within normal limits.  

The Veteran was again provided with an examination in November 1969 upon his separation from service.  Upon objective audiometric evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
 5
5
5
10
LEFT
10
 10
5
15
25

Such findings are presumed to have been reported in International Standard Organization (ISO) units.  At that time, the Veteran's ears and auditory acuity were again deemed to be within normal limits.  

The first documented complaint of hearing loss was in February 2004, when the Veteran filed his claim for VA benefits.  

With respect to in-service injury, the Veteran asserts that during service, while working as a welder, a welding bead fell into his left ear canal which caused a ruptured ear drum.  

Additionally, the Veteran has stated that he was routinely exposed to excessive noise trauma while working as a construction equipment repairman, which involved significant noise exposure.  The Veteran's personnel records confirm that he served as a construction equipment repairman.  During the adjudication of a previous tinnitus claim, the RO conceded that the Veteran did in fact experience in-service acoustic trauma based on his military occupational specialty as a construction equipment repairman.  As such, the RO granted entitlement to service connection for tinnitus in an August 2010 rating decision.  

The Veteran was afforded a VA audiological examination in February 2010.  After a review of the record, examination of the Veteran, and analysis of the Veteran's entire history, the VA examiner concluded that the Veteran's "hearing loss is not the result of military noise exposure."  The audiologist's rationale for her conclusion was based on a review of the Veteran's service treatment records, in particular the enlistment and separation evaluations, which she determined did not worsen enough to constitute a significant change (i.e., no standard threshold shift).     

Crucially, however, the February 2010 VA examiner failed to render an opinion as to whether the Veteran's current hearing loss disability was related to his in-service welding accident or in-service noise exposure.  In addition, the VA examiner found that the Veteran's tinnitus was at least as likely as not due to in-service acoustic trauma, to include his in-service welding accident, but failed to reconcile her opinion as to why the welding accident caused the Veteran's tinnitus, but not his bilateral hearing loss disability, despite reporting that she could neither prove nor disprove the accident.  As such, the Board remanded the claim for an additional VA opinion in December 2010. 

In February 2011, the Appeals Management Center (AMC) issued a supplemental statement of the case which referenced a VA opinion dated on February 25, 2011.  Citing audiometric results from this opinion, the statement of the case concluded that the evidence of record did not show current audiometric findings which met the criteria for a grant of service connection for hearing loss.

However, in its August 2011 Remand, the Board emphasized that there was no such February 25, 2011, VA opinion of record.  The Board noted that there was a Request for a VA Medical Opinion dated in December 2010 of record.  There was also a letter informing the Veteran that the VA medical center would contact the him to schedule an examination.  However, there was no evidence that this was accomplished because neither a supplemental VA opinion nor examination were of record.  Further, the Board noted that the supplemental statement of the case referred to a February 25, 2011, VA Medical opinion that was not associated with the claims file; however, the Board indicated that a copy of the February 25, 2010, VA opinion was reprinted and reassociated with the claims file, and speculated that the AMC mistakenly accepted it as a new opinion.  As such, the Board remanded the matter again to obtain a new VA opinion.

Pursuant to the Board's August 2011 Remand, a new VA audiological examination was requested.  However, in December 2011, the RO cancelled the request after it located the report of a January 2011 VA audiological examination and addendum which was never printed and associated with the claims file.  

The January 2011 VA audiologist opined that it was less likely as not that the Veteran's current bilateral hearing loss was related to military service because his hearing was found to be normal at the time of his discharge from military service, and because there were no records indicating hearing loss developed within a year of active service.  In addition, the examiner opined that it was less likely as not that the Veteran's current left ear hearing loss was related to the welding accident sustained in service because left ear hearing loss was found to be sensorineural in nature on the current audiological examination.  Finally, the examiner opined that it was less likely as not that the Veteran's service connected tinnitus caused or aggravated his current bilateral hearing loss because tinnitus does not cause hearing loss.

The above evidence reveals that there is evidence both for and against the claim on appeal.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2014) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence in favor of the claim, primarily the Veteran's military occupational specialty of construction equipment repairman, his competent reports of in-service acoustic trauma, and his competent reports of experiencing hearing loss since service, reasonably show that his bilateral hearing loss was incurred as a result of service and that there has been continuation of symptomatology since service.  In this case, the Board finds the Veteran's assertions regarding the continuity of his symptoms to be credible and corroborated by competent medical evidence.  Although VA audiologists have concluded that the Veteran's current hearing loss was less likely as not related to service acoustic trauma because his hearing was normal on hearing tests at service discharge, a rationale based solely on the absence of hearing loss during service is insufficient.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

In considering the evidence of record, the Board finds that the Veteran's bilateral hearing loss cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his competent and credible assertions that he began experiencing difficulty hearing in service and has continued to experience hearing loss since his discharge from service.  In addition, the Board notes that, in the August 2010 rating decision, the RO granted the Veteran service connection for tinnitus, based on the same claim of in-service noise exposure.  The fact that the Veteran has been granted compensation for a service-related ear problem adds to the credibility of his contention that his bilateral hearing loss is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


